Citation Nr: 0215018	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  00-20 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from June 1945 
to June 1946.  He died in November 1998.  The appellant is 
the veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Board notes that December 1999 rating decision included a 
denial of Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2002).  The RO construed the appellant's May 2000 
notice of disagreement as including that denial and the 
statement of the case it issued in August 2000 addressed the 
matter as separate issues.  In addition, in its July 2002 
supplemental statement of the case, the RO refers to the 
current stay of adjudication of claims for DIC under the 
provisions of 38 U.S.C.A. § 1318 and indicates that it will 
apprise the appellant of the disposition of that claim when 
the stay is lifted.  However, review of the appellant's VA 
Form 9, Appeal to Board of Veterans' Appeals, reveals only 
continued disagreement with the denial of service connection 
for the cause of the veteran's death.  If a statement of the 
case addresses multiple issues, the substantive appeal must 
either indicate that all issues are being appealed or 
specifically identify the issue or issues appealed.  
38 C.F.R. § 20.202 (2002).  Accordingly, the Board finds that 
the only issue in appellate status is the issue set forth 
above.  See generally 38 C.F.R. § 20.200 (appellate review is 
initiated by a notice of disagreement and completed 
substantive appeal after a statement of the case has been 
furnished).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran died in November 1998.  The death certificate 
lists the cause of death as cardiopulmonary arrest due to 
septicemia due to pneumonia.  
3.  During his lifetime, the veteran was service-connected 
for dysarthria secondary to fracture and bone loss of the 
maxilla and mandible; facial scars as residual of gunshot 
wound and plastic repair with injury to facial nerve; 
limitation of motion of the jaw, maximum opening of one inch, 
with masticatory impairment, secondary to fracture; and right 
ear hearing loss.  

4.  There is no competent, probative medical evidence of 
record of a nexus between the cause of the veteran's death 
and his period of recognized guerrilla service or any 
service-connected disability.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
June 1999 development letter, the December 1999 rating 
decision, and August 2000 statement of the case, the RO 
generally provided the appellant with the applicable law and 
regulations and gave notice as to the evidence required to 
substantiate her claim.  In an October 2000 letter, the RO 
asked the appellant to complete an authorization for release 
of medical information for P. Mancao, M.D.  The appellant's 
response received in November 2000 consisted of private 
records, but no completed authorization.  In addition, the 
RO's October 2001 letter specifically described the notice 
and duty to assist provisions of the VCAA, including the 
respective responsibilities of the parties to secure evidence 
in support of the appeal, and asked the appellant to provide 
or authorize VA to obtain additional evidence.  It 
specifically requested evidence from the physician who signed 
the veteran's death certificate.  The appellant has not 
responded to this letter.  The Board finds that the RO has 
provided the appellant with all notice required by the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

With respect to the duty to assist, the RO secured a medical 
opinion with respect to the appeal.  There is no indication 
that there are outstanding VA records.  In addition, as 
discussed above, in October 2000 and October 2001 letters, 
the RO asked the appellant to submit or authorize VA to 
obtain records from the physician who signed the veteran's 
death certificate and Dr. Mancao, respectively.  The 
appellant did not submit such records or authorize their 
release.  The appellant did submit treatment records from 
Cebu Doctor's Hospital, which have been associated with the 
claims folder.  The Board is satisfied that the duty to 
assist has been met.   

Finally, the appellant has had ample opportunity to present 
evidence and argument in support of her appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5(a) (2001); see 38 
U.S.C.A. Chapter 11.  

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a).  The service-connected disability may 
be either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death.  38 C.F.R. 
§ 3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death.  38 C.F.R. § 3.312(c).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the veteran died in November 1998.  The death 
certificate lists the cause of death as cardiopulmonary 
arrest due to septicemia due to pneumonia.  During his 
lifetime, the veteran was service-connected for dysarthria 
secondary to fracture and bone loss of the maxilla and 
mandible; facial scars as residual of gunshot wound and 
plastic repair with injury to facial nerve; limitation of 
motion of the jaw, maximum opening of one inch, with 
masticatory impairment, secondary to fracture; and right ear 
hearing loss.  Thus, service connection was not previously 
established for any of the listed causes of death.    

Moreover, the Board finds that service connection is not in 
order because the evidence does not otherwise establish a 
nexus between the cause of the veteran's death and his period 
of recognized guerrilla service or any service-connected 
disability.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).  Examination of available 
service medical and dental records reveals only gunshot wound 
to the face in service.  In addition, the veteran's original 
claim form and associated evidence assert only disability 
related to the documented injury.  Similarly, the reports of 
the October 1949 and January 1958 VA examinations reflect 
only findings and complaints related to the service-connected 
residuals of the gunshot wound.  

The report of the October 1997 VA examination primarily 
addresses the veteran's service-connected disabilities, 
though additional complaints of shortness of breath, cough, 
and chest pain were noted.  It was observed that he was 
slightly undernourished.  There was no finding of pneumonia, 
septicemia, or cardiopulmonary disorder, and no evidence of 
significant nutritional deficit.  Records from Cebu Doctor's 
Hospital dated in September 1998 included X-ray findings of 
chronic lung disease secondary to pulmonary tuberculosis, 
emphysema, and bronchiectasis; electrocardiogram findings 
noting sinus arrhythmia but within normal limits; and lower 
extremity atherosclerotic arterial occlusive disease.  These 
findings do not, on their face, in any way relate to the 
cause of death from cardiopulmonary arrest due to septicemia 
due to pneumonia.   

Finally, the RO secured a VA medical opinion dated in June 
2002.  The physician reviewed the claims folder for purposes 
of deriving her opinion.  She listed the date and cause of 
the veteran's death, as well as his service-connected 
disabilities.  The physician stated that the October 1997 VA 
examination found the scars to be well healed and no sign of 
infection that could lead to septicemia.  She related that 
the dyspnea and confinement documented were due to lung 
conditions, which were not service-connected.  The reviewing 
physician concluded that the veteran's service-connected 
disabilities had no causal connection to or directly assisted 
his death.   

The Board notes that, in a May 2000 medical certificate, Dr. 
Mancao stated that the veteran's injuries with resulting 
inability to open his mouth wide led to the his poor 
nutrition and eventually to development of pulmonary 
tuberculosis.  The veteran also developed peripheral vascular 
occlusive disease of the lower extremities.  Dr. Mancao 
believed that the injuries the veteran sustained in service 
contributed to his poor state of health and eventually to his 
demise.  

In light of all the evidence of record, the Board attributes 
little probative value to Dr. Mancao's statement.  The Board 
has a duty to analyze the credibility and probative value of 
the evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When 
adequately explained, the Board is free to favor one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 26 
(1998).  First, although Dr. Mancao stated that he cared for 
the veteran during the last years of his life, the appellant 
has not submitted or authorized VA to obtain his records of 
the veteran's treatment.  The Board observes that records 
from Cebu Doctor's Hospital, which were provided by the 
appellant, lists a doctor other than Dr. Mancao as the 
veteran's physician.  Thus, it is impossible to determine the 
exact basis for Dr. Mancao's opinion.  In addition, the 
opinion indicates that the veteran's service-connected 
disability resulted in poor nutrition and the development of 
pulmonary tuberculosis.  Dr. Mancao did not opine that the 
service-connected residuals of gunshot wound to the right 
face caused or contributed to the pneumonia with septicemia 
that ultimately led to the veteran's death.  His general 
conclusion that the service-connected disability contributed 
to the veteran's poor state of health and his eventual demise 
is not supported by other portions of the statement of by any 
other evidence of record.      

In conclusion, the Board finds that the evidence is no so 
evenly balanced as to require resolution of doubt in the 
appellant's favor.  38 U.S.C.A. § 5107(b).  Thus, the Board 
finds that the preponderance of the evidence is against 
service connection for the cause of the veteran's death.  The 
appeal is denied.    


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

